Citation Nr: 1534179	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  05-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include heel spurs and arthritis.
 
 2.  Entitlement to service connection for a left knee disorder, to include consideration as being secondary to a bilateral foot condition.
 
 3.  Entitlement to service connection for an upper back condition, to include consideration as being secondary to a bilateral foot condition.
 
 4.  Entitlement to service connection for a bilateral ankle condition, to include consideration as being secondary to a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to March 1959 and from January 1962 to April 1964.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The only issue at that time was entitlement to service connection for a bilateral foot disorder, to include heel spurs and arthritis.  The Board issued a decision in December 2007 which denied service connection for the bilateral foot disorder. 

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further development.  The Court granted that motion in an order issued in November 2008.

Thereafter, in January 2009, the Veteran and his attorney raised claims for service connection for a right foot neuroma, left knee disorder, low back condition, upper back condition, and a bilateral ankle condition, to include consideration as being secondary to a bilateral foot condition.  In a decision of August 2009, the RO denied those claims.  The claims for neuroma of the right foot and a low back disorder were denied on the basis that no new and material evidence had been presented to reopen those previously denied claims.  The Veteran subsequently perfected appeals of those issues.

These claims were previously before the Board in September 2012 and remanded for additional development.  That development having been completed, this case was returned to the Board.  In a September 2014 decision, the Board denied all of the Veteran's claims.

The Veteran subsequently again appealed to the Court.  In May 2015, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further development.  The Court granted that motion in an order issued in May 2015.

A review of the Veteran's Virtual VA electronic claims file revealed a copy of a July 2014 VA Foot examination and the 2015 Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the record evidence, and because it is bound by the Court's May 2015 Order granting the Joint Motion, the Board finds that additional development is necessary before this claim can be adjudicated on the merits.

Bilateral Foot Condition

A remand is required to afford the Veteran with an addendum opinion to the 2014 VA examination in accordance with the original instructions of the Board's 2012 Remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Veteran has alleged that he currently suffers from a bilateral foot condition that is related to diagnosed bilateral foot stress fractures suffered in military service.  The Board notes that the Veteran's service treatment records indicate he suffered from bilateral stress fractures during November 1958.  Additionally, the Veteran's service treatment records indicate that during September 1958, the Veteran complained of painful heels with pain and tenderness on palpation of the oscalci medial and lateral in superior aspect.  X-rays were negative for any abnormality.  A service treatment record dated October 1958 indicated that the pain was less severe; however, x-rays showed sclerotic areas in both heels; and the diagnosis was bilateral stress fractures.  A periodic service physical examination report dated in March 1962 indicates that the Veteran's feet were normal.  Although records from this period of service are not available, the Veteran did have active duty for over two years from 1962 to 1964. 

The Veteran submitted four private medical opinions which he believes provide a nexus between his current bilateral foot disorder and his stress fractures while in service.  An opinion from Dr. K states that the Veteran suffers from post-traumatic arthritis as a result of a stress fracture he received in the military in 1958.  An opinion from Dr. F states that the Veteran suffers from post-traumatic arthritis from a stress fracture of the foot which he sustained in the military in 1958.  These opinions offer no bases or evidence for a connection between alleged arthritis in 2003 and bilateral stress fractures sustained 45 years prior. 

The two other medical opinions submitted by the veteran do not offer a nexus between the Veteran's current bilateral foot disorder and his bilateral stress fractures while in service.  The opinion from Dr. S states that the Veteran has had chronic feet and ankle problems as far back as his time in the military.  The medical opinion from Dr. C only offers that the Veteran had recently complained of severe foot pain due to a heel spur.

Two VA examiners came to conclusions directly contrary to the unsupported statements of the private medical examiners.  Namely, X-ray evidence fails to indicate the Veteran has arthritis.  Additionally, the VA examiners do not find a nexus between the Veteran's current bilateral foot disability and his stress fractures incurred while in service. 

In a VA examination report dated October 2004 concerning the Veteran's feet, the Veteran reported that he had right foot pain which sometimes got so bad he fell down; he had pain in his foot the entire time after service but did not seek treatment until 1995; and he had a painful neuroma on his right foot which was diagnosed in the mid 1990's.  The examiner reported that X-rays revealed small plantar calcaneal spurs. Otherwise, the X-rays were within normal limits.  The examiner therefore found no evidence of arthritis.  The examiner diagnosed plantar calcaneal spurs and onychomycosis bilaterally (a fungal infection).  The VA examiner went on to report that the Veteran's record was available and reviewed.  The examiner describes evidence contained in the file reporting that the veteran was diagnosed with stress fractures while in service in 1958.  The examiner went on to state that there was no indication of injury to the Veteran's right foot and that it was therefore less likely than not that the Veteran's current bilateral foot condition was related to any service-related injuries. 

The Veteran was afforded an additional VA examination on his joints in October 2004.  The examiner adequately recounts the pertinent in-service medical history in the Veteran's claims file; that he had stress fractures in both heels in 1958.  The Veteran told the examiner that he had problems with standing or walking for long periods of time since that time; even though he was a pharmacist until retirement at the age of 65.  The Veteran complained only of right heel pain with walking or standing for long periods of time.  An x-ray revealed minimal spurring of the medial mallelus with subcentimetric ossific density adjacent to the right lateral malledus.  The examiner does not indicate a finding of arthritis from X-ray evidence.  The examiner diagnosed the Veteran with minimal degenerative changes in the right ankle by X-ray with normal physical examination bilaterally.  The examiner states that the Veteran's ankle condition was not caused by or did not result from his in-service stress fractures.

The Veteran was afforded an additional VA examination for his feet in July 2014.  At this examination it was noted that the Veteran was diagnosed with bilateral heel spurs with a finding of arthritis shown by X-ray.  The examiner noted that the Veteran had been diagnosed and treated for bilateral stress fractures in military service.  However, the examiner opined that it was less likely than not that the Veteran's current bilateral heel spurs with arthritis were related to the in-service diagnoses of bilateral stress fractures.  In support, the examiner provided that the Veteran's current conditions were related to the natural aging process and biomechanical issues.  There was no indication that the injuries suffered in service continued or developed into the current conditions.  Rather it is noted that the stress fractures were separate from the currently diagnosed heel spurs and arthritis.  Additionally, the examiner found that the Veteran's back disorder causes the manifestation of symptoms seen in the Veteran's feet.

In its 2012 Remand, the Board asked that the examiner should discuss any history of injury to the feet given by the Veteran, and should also address whether the stress fractures in service were consistent with a foot injury or simply resulted from the physical stress of military activities.  However, the 2014 VA examiner failed to provide such discussion and, as such, the claim should be remanded and returned to the VA examiner for compliance with the instructions of the original 2012 Remand.  

Additionally, it is noted that the 2014 VA examiner failed to provide a supported rationale for his opinions that "all complaints of the foot can be related to his current back problems and are not a result of any physical problem with the feet" as well as that the veteran's current diagnosed foot disabilities were not related
to his military service.   He also does not explain how or what "biomechanical issues" the Veteran's plantar calcaneal spurs are related to.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, it is further requested that the VA examiner provide a full rationale, to include citations to relevant medical authority and literature where necessary, for all medical opinions provided.  

Left Knee, Bilateral Ankles, and Upper Back

As the claims for service connection for left knee, upper back, and bilateral
ankle conditions secondary to the bilateral foot disorder are inextricably
intertwined with the claim for service connection a bilateral foot disorder,  remand
of these claims is also required.  See e.g. Harris v. Derwinski, 1 Vet.App. 180, 183
(1991).

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611   (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2. Then, after obtaining any outstanding records identified, the RO should forward the Veteran's claims file to the examiner who conducted the July 2014 VA examination or, if that examiner is no longer available, an examiner of like experience and training, to proffer an addendum opinion. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner is asked to discuss any history of injury to the feet given by the Veteran, to specifically include his assertions of chronic feet and ankle problems that began in the military and have continued causing problems with standing and walking to present , and should also address whether the stress fractures in service were consistent with a foot injury or simply resulted from the physical stress of military activities.

Such addendum opinion should include citation to any relevant medical authority and examples from the Veteran's medical history in support. The examiner should also consider any lay statements of record from the Veteran.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




